Case: 1:18-cv-07986 Document #: 1-1 Filed: 12/04/18 Page 1 of 17 PageID #:9




         EXHIBIT A
                .   Case: 1:18-cv-07986 Document #: 1-1 Filed: 12/04/18 Page 2 of 17 PageID #:10

        2120 - Served                2121- Served
        2220 - Not Served            2221- Not Served                                                          FILED
        2320 - Served By Mail        2321- Served By Mail                                                      11/5/2018 1:08 PM
                                                                                                               DOROTHY BROWN
        2420 - Served By Publication 2421- Served By Publication                                               CIRCUIT CLERK
        Summons - Alias Summons                                                            (06/28/18) CCG 0001 COOK COUNTY, IL
C.
N
LO                                                                                                             2018CH 13520
M
_
                     IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
U
0
0
N
        SHANICE KLOSS, individually and for a class,
~
a                                                                                           2018 CH 13520
0
0
                                                      (Name all parties) . Case No.
                                        V.
0
0
                                                                                CSC Services of Nevada, Inc.
N
~_D     CASHCRATE, LLC, a Nevada limited liability co.,                         2215-B Renaissance Dr.
                                                                                Las Vegas, NV 89119
u;
~
a
0                                                 0 SUMMONS ❑ ALIAS SUMMONS
0
w
J_      To each Defendant:
Ll.

        YOU ARE SUMMONED and required to file an answer to the complaint in this case, a copy of which is hereto attached, or otherwise
        file your appearance and pay.the required fee within thirty (30) days after service of t his Summons, not counting the day of service.
 ,
        To file your answer or appearance you need access to the internet. Please visit wwu:coohcounrtrclerkofcourtor to initiate this process.
        Kiosks with internet access are available at all Clerk's Office locations. Please refer to the last page of this document for location
        information.
    r
        If you fail to do so, a judgment by default may be entered against you for the relief requested in the complaint.
        To the Offlcer:
        This Summons must be returned by the officer or other person to whom it was given for service, with endorsement of service and fees,
        if any, immediately after service. If service cannot be made, this Summons shall be returned so endorsed. This Summons may not be
        served later than thirty (30) days after its date.

        E-filing is now mandatory for documents in civil cases with limited exemptions. To e-file, you must first create an account
`       with an e-filing service provider. Visit https://efile.illinoiscourts.gov/service-providers.htm to learn more and to select a
        service provider. If you need additional help or have trouble e-filing, visit http://www.illinoiscourts.gov/FAQ/gethelp.asp.
                                                                                            11/5/2018 1:08 PM DOROTHY BROWN
=•~
~.                                                                              Witness:
                                                                                                          ~~          •~ *




        Atty. No.: 56618                                                                   DOROTHY ~" ~~;,~ erk of Court
        Atty Name: Jad Sheikali
                                                                                Date of Service:
        Atty. for: Plaintiff                                                    (To be inserted by officer on copy left with Defendant
        Address: 55 West Wacker Drive, 9th Fl.
                                                                                or other person):
        City: Chicago                                        State: . IL
        Zip: 60601
        Telephone: 312-893-7002
        Primary Email: )sheikali@mcgpc.com
        Secondary Email: dgerbie@mcgpc.com
        Tertiary Email: emeyers@mcgpc.com
              Dorothy Brown, Clerk of the Circuit Court of Cook County, Illinois cookcountyclerkofcourt.org
                                                                         Page 1' of 2
                Case: 1:18-cv-07986 Document #: 1-1 Filed: 12/04/18 Page 3 of 17 PageID #:11




                 CLERK OF THE CIRCUIT COURT OF COOK COUNTY OFFICE LOCATIONS

           Richard J Daley Center,                         C   l    Domestic Relations Division
           50 W Washington                                          Richard J Daley Center
           Chicago, IL 60602                                        50 W Washington, Rm 802
           District 2 - Skokie                                      Chicago, IL 60602
           5600 Old Orchard Rd                                      Hours: 8:30 am - 4:30 pm
           Skokie, IL 60077                                         Civil Appeals
    ~>     District 3- Rolling Meadows                              Richard J Daley Center
           2121 Euclid                                              50 W Washington, Rm 801
           Rolling Meadows, IL 60008                                Chicago, IL 60602
                                                                    Hours: 8:30 am - 4:30 pm
           District 4 - Maywood .                          ~•~
           1500 Maybrook Ave                                        Criminal Department
           Maywood, IL 60153                                        Richard J Daley Center
                                                                    50 W Washington, Rm 1006
    C.7%   District 5 - Bridgeview                                  Chicago, IL 60602
           10220 S 76th Ave                                         Hours: 8:30 am - 4:30 pm
           Bridgeview, IL 60455
                                                                    County Division
    r`     District 6 - Markham                                     Richard J Daley Center
r          16501 S Kedzie Pkwy                                      50 W Washington, Rm 1202
           Markham, IL 60428                                        Chicago, IL 60602
           Domestic Violence Court                                  Hours: 8:30 am - 4:30 pm
           555 W Harrison                                   ~.:     Probate Division
           Chicago, IL 60607                                        Richard J Daley Center
    C)     Juvenile Center Building                                 50 W Washington, Rm 1202
           2245 W Ogden Ave, Rm 13                                  Chicago, IL 60602
           Chicago, IL 60602                                        Hours: 8:30 am - 4:30 pm
    ~.~    Criminal Court Building                          C~      Law Division
           2650 S California Ave, Rm 526                            Richard J Daley Center
           Chicago, IL 60608                                        50 W Washington, Rm 801
                                                                    Chicago, IL 60602
     Daley Center Divisions/Departments                             Hours: 8:30 am - 4:30 pm
    C-}    Civil Division                                      n    Traffic Division
           Richard J Daley Center                                   Richard J Daley Center
           50 W Washington, Rm 601                                  50 W Washington, Lower Level
           Chicago, IL 60602                                        Chicago, IL 60602
           Hours: 8:30 am - 4:30 pm                                 Hours: 8:30 am - 4:30 pm
           Chancery Division
           Richard J Daley Center
           50 W Washington, Rm 802
           Chicago, IL 60602
           Hours: 8:30 am - 4:30 pm


           Dorothy Brown, Clerk of the Circuit Court of Cook County, Illinois cookcountyclerkofcourt.org
                                                      Page 2 of 2
r
      Case: 1:18-cv-07986 Document #: 1-1 Filed: 12/04/18 Page 4 of 17 PageID #:12
                                           12-Person Jury


                                                                  FILED
                                                                  10/30/2018 8:48 AM
                    IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS DOROTHY BROWN
                                                                  CIRCUIT CLERK
                        COUNTY DEPARTMENT, CHANCERY DIVISION
                                                                  COOK COUNTY, IL
                                                                                      2018CH13520
       SHANICE KLOSS, individually and on          )
       behalf of similarly situated individuals,   )
                                                   )
                Plaintiff,                         )          No.     2018CH 13520
                                                    )
                                V.                 ) .
                                                    )         Hon.
       CASHCRATE, LLC, a Nevada limited             )
       liability company,                           )          Jury Demanded
                                                    )
                Defendant.                          )

                             CLASS ACTION COMPLAINT & JURY DEMAND

           Plaintiff, Shanice Kloss ("Plaintiff'), individually and on behalf of a class of similarly

    situated persons, brings this Class Action Complaint against Defendant CASHCRATE, LLC

    ("Defendant" or "CashCrate"), as a result of its conduct concerning a data breach ("Data Breach"

    or "Data Hack") that compromised private personal information of the Plaintiff and millions of

    other members of the putative class due to Defendant's failure to implement a reasonably adequate

    cybersecurity prevention, detection, and response protocol. Plaintiff alleges as follows based on

    personal knowledge as to her own acts and e.xperiences, and as to all other matters, upon

    information and belief, including an investigation conducted by her attorneys.

                                               INTRODUCTION

           1.        On or before November, 2016, CashCrate was the target of a Data Hack on its

    information technology ("IT") systems.

           2.       This Data Breach resulted in unauthorized outside parties gaining access to

    CashCrates's customers' sensitive and confidential personal information, including their names,

c   home and business addresses, email addresses, demographic information, and passwords ("PII")

    Even though CashCrate was storing sensitive information that it knew was of value to, and
            Case: 1:18-cv-07986 Document #: 1-1 Filed: 12/04/18 Page 5 of 17 PageID #:13


~



-`
V
         vulnerable to, cyber attackers, CashCrate failed to.take basic security precautions that could have

N        prevented the disclosure of its customers' PII.
LO
M

C)              3:       CashCrate's lax cybersecurity procedures allowed hackers to obtain access to
0
N
~        Plaintiff's and other customers' PII. This PII should have been secured by adequate levels of
Q
co
~
co
         protection and should not have been susceptible to unauthorized access.
0
N
M               4.       After accessing CashCrate's IT systems, hackers were able to extract the PII for
0

         over six million (6,000,000) CashCrate account holders.
Q0
W                5.      To this day, Defendant has failed to notify Plaintiff that her PII was compromised
~

     -   in the Data Breach. On information and belief, Defendant has failed to implement any reasonable

         breach notification process following the Data Breach.

                                                        PARTIES

                 6.      Defendant CashCrate, is a Nevada Limited Liability Company that is transacting

         business in Cook County, Illinois and maintains its headquarters in Nevada. Defendant CashCrate

         transacts, and intentionally seeks to transact, business with Illinois residents.

                 7.      At all relevarit times, Plaintiff Shanice Kloss has been a resident and citizen of the

         State of Illinois:

                                            JURISDICTION AND VENUE

                 8.      This Court may assert personal jurisdiction over Defendant pursuant to 735 ILCS

         5/2-209 in accordance with the Illinois Constitution and the Constitution of the United States

         because Defendant is doing business within this State and because Plaintiff's claims arise out of

         Defendant's unlawful in-state actions, as Plaintiff used Defendant's services in Illinois, and

         Defendant failed to take reasonable precautions to guard against, respond to, and detect

         cyberattacks in this State.
      Case: 1:18-cv-07986 Document #: 1-1 Filed: 12/04/18 Page 6 of 17 PageID #:14




           9.      Venue is proper in Cook County pursuant to 735 ILCS 5/2-101, because Defendant

    is doing business in Cook County and, thus, resides there under § 2-102, and because Plaintiff used

    the cash-for-survey's services from Defendant in Cook County.

                                  FACTS SPECIFIC TO PLAINTIFF

           10.     On or around November 2016, Defendant was the target of a Data Hack when third-

    party hackers were able to gain access to its IT systems. Defendant was not able to prevent, thwart,

    or reasonably detect the Data Hack, resulting in exposure of the PII of over six million (6,000,000)

    of its customers to criminals. The hackers simultaneously released the PII of these millions of

    customers to the public doinain. The Data Hack resulted in the shutdown of CashCrates's IT

    systems.

            11.    Defendant's inadequate technical and administrative cybersecurity protocols

    resulted in an unreasonable delay in detecting the Data Hack for several months, thereby greatly

    aggravating the damages incurred by Plaintiff.

            12.    The PII exposed as a result of Defendant's cybersecurity practices includes not only
r
    name, account, and demographic information, but also easily-accessible password information.

    Because Defendant failed to implement reasonable technical safeguards, including adequate

I   encryption technology, the password data, once obtained and released by the hackers, was easily

    decrypted by the subject hackers. .

            13.     Despite the severity of the Data Breach, CashCrate failed to conduct a reasonable

    breach notification protocol. Aside from a passive support page, CashCrate failed to take measures

    to alert Plaintiff that her PII had been compromised in the Data Breach or otherwise engage in a

    campaign of directly notifying affected customers within a reasonable timeframe.




                                                      3
  Case: 1:18-cv-07986 Document #: 1-1 Filed: 12/04/18 Page 7 of 17 PageID #:15




       14.     It was not until September 2018 did Plaintiff learn of the Data Breach through her

own investigation and efforts.

       15.     Defendant's failure to implement a reasonable cybersecurity protocol that included

adequate technical, administrative, and physical ,controls allowed the hackers to access its IT

system, and ultimately, directly access Plaintiff's and other customers' PII, including passwords.

For example, an adequate intrusion detection and prevention system would have alerted CashCrate

to the presence of hackers, administrative controls. would have prepared CashCrate's staff to detect

irregularities in the IT system, and technical measures such as adequate encryption that was not

readily-crackable would have prevented access to hashed password values.

       16.     Notably, Defendant not only failed to protect Plaintiff's and other customers' PII,

but also failed to inform them of the Data Breach in a reasonable manner and without undue delay.

Without identifying any justification, and in violation of the law, Defendant failed to promptly and

adequately notify Plaintiff of the Data Breach

        17.    Given the current prevalence of cybersecurity awareness, especially in light of

constant, high profile data breaches, Defendant knew of the risks inherent in capturing, storing,

and using the PII of its customers and the consequences of the exposure of such PII to unauthorized

third parties, as well as. the importance of promptly notifying affected parties in the event of a

breach incident.

        18.    Had Defendant informed Plaintiff of the Data Breach within a reasonable period of

time as required by law and/or through a reasonable manner and medium, Plaintiff and the other

members of the putative class would have been able to take actions to protect their identities,

accounts, and other potential targets from further misuse. Instead Defendant let its customers




                                                 4
        Case: 1:18-cv-07986 Document #: 1-1 Filed: 12/04/18 Page 8 of 17 PageID #:16




      languish in ignorance as to the real risk of irreversible privacy harms presented by the unauthorized

      parties who had gained access to their PII.

             19.     Plaintiff believed that Defendant would take reasonable measures to secure her PII.

      Had Plaintiff known that Defendant would fail to take reasonable safeguards to protect and secure

      her PII, she would riot have utilized Defendant's commercial services; or she would have at least

      acted differently upon weighing the risk in having her PII left vulnerable to attack.

             20.     Defendant's failure to comply with reasonable data security standards provided

      Defendant a benefit in.the form of saving on the costs of compliance, but at the expense and severe

      detriment of Defendant's own customers, including Plaintiff, whose PII has been exposed in the
®
      Data Breach and placed at serious and ongoing risk of imminent misuse and identity theft.

              21.     Since recently becoming aware of the Data Breach, Plaintiff has taken time and

      effort to mitigate her risk of identity theft, including monitoring her credit and financial accounts.

              22.     Plaintiff has also been harmed by having her PII compromised and faces the

I
~
      imminent and impending threat of future additional harm from the increased threat of identity theft

      and fraud due to her PII being sold, misappropriated, or otherwise misused by unknown parties.

~.f   Indeed, Plaintiff has suffered substantive privacy, and informational injuries.

              23.     Plaintiff has also experienced mental anguish as a result of the Data Breach. She

~.~   experiences anxiety and anguish when thinking about what would happen if her identity is stolen

      as a result of the Data Breach; when wondering how long and to how many parties her PII was

      exposed before the Data Breach was even discovered by Defendant; and when she thinks about

      the fact that Defendant was aware of the Data Breach and actively decided to keep her and the

      other victims of the Data Breach ignorant of the fact that their PII had been compromised.




                                                        5
           Case: 1:18-cv-07986 Document #: 1-1 Filed: 12/04/18 Page 9 of 17 PageID #:17




                24.     The Data Breach was caused and enabled by Defendant's knowing violation of its

         obligations to abide by adequate practices and industry standards in protecting customers' PII.

         CashCrate wholly failed to comply with reasonable cybersecurity standards and allowed its

         customers' PII to be compromised, all in an effort to save money by cutting corners on security
     0


         measures that could have prevented or mitigated the Data Breach.

                25.     Defendant also avoided the cost of notifying, individually, over 6,000,000 of its

         customers, including the Plaintiff herself.

                                             CLASS ALLEGATIONS

                26.     Plaintiff brings Counts I through IV, as set forth below, on behalf of herself and a

         Class and Subclass (together, the "Class") of similarly situated individuals pursuant to 735 ILCS

         § 5/2-801. The Class and Subclass are defined as follows:

                 Class: All persons whose Personal Information was in the possession of Defendant, or any
                 of its subsidiaries, at any point during the Data Breach.
~
{~               Illinois Subclass: All Illinois residents whose Personal Information was in the possession
                 of Defendant, or any of its subsidiaries, at any point during the Data Breach.

                 27.     Excluded from the Class are any members of the judiciary assigned to preside over

         this matter; any officer or director of Defendant; and any immediate family member of such officer

         or director.

                 28.     Upon information and belief, there are millions of inembers of the Class, making

         the members of the Class so numerous that joinder of all members is impracticable. Although the

         exact number of Class is currently unknown, it is believed to be over six million (6,000,000) and

         can easily be ascertained through Defendant's records.

                 29.     Plaintiff's claims are typical of the claims of the Class members she seeks to

         represent because the factual and legal bases of Defendant's liability to Plaintiff and the other



                                                          C~
      Case: 1:18-cv-07986 Document #: 1-1 Filed: 12/04/18 Page 10 of 17 PageID #:18




    Class members are the same and because Defendant's conduct has resulted in similar injuries to

    Plaintiff and to the Class members. As alleged herein, Plaintiff and the other Class members have

    all suffered damages as a result of Defendant's failure to maintain reasonable security safeguards

    with respect to its handling and storage of customers' sensitive PII.

           30.     There are many questions of law and fact common to the claims of Plaintiff and the

    other Class members, and those questions predominate over any questions that may affect

    individual Class members. Common questions for the Class include, but are not limited to, the

    following:

                   a.      Whether Defendant adequately safeguarded Plaintiff and the Class
                           members' PII;

                   b.      Whether Plaintiff and the Class members were notified of the Data Breach
                           within a reasonable period.of time and through a reasonable method;

                   C.      Whether lbefendant willfully, recklessly, and/or negligently failed to
                           maintain and/or execute reasonable procedures designed to prevent
                           unauthorized access to Plaintiff's and the Class members' PII;

                   d.      Whether there was an unauthorized disclosure of the Class members' PII;

                    e.     Whether implied or express contracts existed between Defendant and the
                           Class members;

                    f.     Whether Plaintiff and the Class members sustained damages as a result of
                           Defendant's failure to adequately safeguard their PII;

                    g.     Whether Defendant's PII storage and protection protocols and procedures
0
                           were reasonable under industry standards;

                    h.     Whether Defendant's cybersecurity prevention, detection, and notification
                           protocols were reasonable under industry standards;

                    i.     Whether Defendant misrepresented the safety and security of the Class
                           members' PII maintained by Defendant;

I                   j.      When Defendant became aware of the unauthorized access to Plaintiff's and
                            the Class members' PII;



                                                      7
       Case: 1:18-cv-07986 Document #: 1-1 Filed: 12/04/18 Page 11 of 17 PageID #:19




                    k.     Whether Defendant's conduct violated the Illinois Consumer Fraud and
                           Deceptive Business Practices Act, 815 ILCS 505/1, et seq.; and
O
N
LO
 2          31.     Absent a class action, most Class members would find the cost of litigating their
_
U
?R
0
N
     claims to be prohibitively expensive and would have no effective remedy. The class treatment of

     common questions of law and fact is superior to multiple individual actions or piecemeal litigation

     in that it conserves the resources of the courts and the litigants and promotes consistency and

     efficiency of adjudication.

            32.     Plaintiff will.fairly and adequately represent and protect the interests of the other

     members of the Class she seeks to represent. Plaintiff has retained counsel with substantial

     experience in prosecuting complex litigation and class actions. Plaintiff and her counsel are

     committed to vigorously prosecuting this action on behalf of the other Class members and have

     the financial resources to do so. Neither Plaintiff nor her counsel has any interest adverse to those

     of the other members of the Class.

             33.    Defendant has acted and failed to act on grounds generally applicable to the

     Plaintiff and the other Class members, requiring the Court's imposition of uniform relief to ensure
:x
     compatible standards of conduct toward the members of the Class and making injunctive or

     corresponding declaratory relief appropriate for the Class as a whole.

                                                  COUNTI
            Violation of the Illinois Consumer Fraud and Deceptive Business Practices Act,
                                         815 ILCS 505/1, et seq.
                            (On behalf of Plaintiff and the Illinois Subclass)
             34.    Plaintiff incorporates the foregoing allegations as if fully set forth herein.

             35.     Pursuant to the Illinois Personal Information Protection Act; 815 ILCS 530/1, et

     seq., Defendant was required to implement and maintain reasonable security measures to protect

     the Plaintiff's and Illinois Subclass members' PII, and to notify them regarding any unauthorized

     disclosure in the most expedient time possible and without unreasonable delay.

                                                       0
        Case: 1:18-cv-07986 Document #: 1-1 Filed: 12/04/18 Page 12 of 17 PageID #:20




             36.     Defendant's unlawful conduct alleged herein in failing to safeguard its customers'

0     PII, and subsequent failure to timely notify its customers that such PII had been compromised,
N
tf7
ch
2
U
00
      constitute violations of the Illinois Personal Information Protection Act.
0
N
~            37.     Pursuant to Section 530/20 of the Illinois Consumer Fraud and Deceptive Business
a
00
7~
00
~
      Practices, Act, 815 ILCS 505/1, et seq. ("ICFA"), a violation of the Illinois Personal Information
5
N
O
~     Protection Act, as alleged herein, is itself deemed an "unlawful practice" and violation under the
a
w
      ICFA, and Defendant has therefore violated the ICFA.
a
0
0
w            38.     Plaintiff and the Illinois Subclass members have suffered injury in fact and actual
J
LL


      damages, as alleged herein, as a result of Defendant's unlawful conduct and violations of the ICFA.

             39.     Wherefore, Plaintiff prays for relief as set forth below.

                                                COUNT II
                                            Breach of .Contract
                                    (On behalf of Plaintiff and the Class)
              40.    Plaintiff incorporates the foregoing allegations as if fully set forth herein.

              41.    Plaintiff and the Class members aie parties to express agreements with Defendant
~
~
      whereby Plaintiff and the Class members provide their PII to Defendant in exchange for reward-

      for-survey services from Defendant, including the provision of reasonable safeguards to prevent

      the unauthorized disclosure of PII. Defendant's business model depends on the extraction of data

      from customers, so it should have been incuinbent on Defendant to engage in reasonable

      cybersecurity practices.

              42.     Defendant's failure to implement an adequate and reasonable data privacy and

      cybersecurity protocol which included adequate prevention, detection, and notification procedures

      constitutes a breach of contract.




                                                        9
  Case: 1:18-cv-07986 Document #: 1-1 Filed: 12/04/18 Page 13 of 17 PageID #:21




       43.     Plaintiff and the Class members would not have provided and entrusted their PII to

Defendant in the absence of an agreement with Defendant to reasonably safeguard their PII and to

reasonably notify them of unauthorized disclosures.

       44.     Plaintiff and the niembers of the Ciass fully performed their obligations under their

contracts with Defendant.

       45.     Defendant breached the contracts it made with Plaintiff and the Class members by

failing to safeguard and protect their PII, and by failing to notify them in a timely and accurate

manner that that their PII was compromised as a result of the Data Breach.

       46.     The damages expressed herein as sustained by Plaintiff and the Class members

were the direct and proximate result of Defendant's breaches of contract.

       47.     Wherefore Plaintiff prays for the relief set forth below.

                                           COUNT III
                                 Breach of Implied Contract
             (On behalf of Plaintiff and the Class) (in the alternative to Count Il)
       48.     Plaintiff incorporates the foregoing allegations as if fully set forth herein.

       49.     Plaintiff and the Class members were required to provide Defendant their PII as a

condition of using Defendant's services for filling out surveys for money. To the extent that it is

found that Defendant did not have an express contract with Plaintiff and the Class members,

Defendant entered into implied contracts with Plaintiff and the Class members whereby, by virtue

of such requirement to provide their PII, Plaintiff and the Class members and Defendant entered

into implied contracts whereby Defendant was 6bligated to take reasonable steps to secure and

safeguard such PII and obligated.to take reasonable steps following an unauthorized disclosure of

the same.




                                                 10
       Case: 1:18-cv-07986 Document #: 1-1 Filed: 12/04/18 Page 14 of 17 PageID #:22




            50.     Defendant's failure to implement an adequate and reasonable data privacy and

0
N    cybersecurity protocol which included adequate prevention, detection, and notification procedures
LO
M
2
U
~
     constitutes a breach of an implied contract between Defendant and the Class members.
0
N
~           51.     Plaintiff and the Class Members would not have provided and entrusted their PII to
Q
co
7t
co
~
     Defendant in order to use the cash-for-money surveys from Defendant, and certainly not at the
0
N
0
~    offered rate for such services, in the absence of an agreement with Defendant to reasonably
0
w
     safeguard their PII and to reasonably notify them of unauthorized disclosures
a
0
0
W           52.     Plaintiff and the members of the Class fully performed their obligations under their
J_
LL


     implied contracts with Defendant.

            53.     Defendant breached the implied contracts it made with Plaintiff and the Class

     members by failing to safeguard and protect their PII, and by failing to notify them in a timely and

     accurate manner that that their PII was compromised as a result of the Data Breach.

             54.    The damages expressed herein as sustained by Plaintiff and the Class members

     were the direct and proximate result of Defendant's breaches of contract.

             55.     Wherefore Plaintiffprays for the relief set forth below.

                                                 COUNTIV
                                               Negligence
                                   (On behalf of Plaintiff and the Class)
             56.     Plaintiff realleges and incorporates by reference the foregoing allegations as if fully

     set forth herein.

             57.     As a condition of using its services, Defendant required Plaintiff and Class

     members to provide their PII.

             58.     At all relevant times, Defendant.had a duty, or assumed a duty, to implement

     reasonable data privacy and cybersecurity protocol, including adequate prevention, detection, and



                                                       11
       Case: 1:18-cv-07986 Document #: 1-1 Filed: 12/04/18 Page 15 of 17 PageID #:23




     notification procedures, in order to safeguard the PII of the Plaintiff and the Class members and to

O
N    prevent the unauthorized access to and disclosutes of the same.
LO
M

_
U
~
            59.     A duty was also created due to the,special relationship between Defendant, as the
0
N
~    entity with all knowledge and contirol regarding relevant and material facts concerning the nature
Q
co
7t
co
~
     in which PII is stored, maintained, and secured, and Plaintiff, as a customer of Defendant who was
0
N
O
M    required to provide her PII in order to use Defendant's marketed services.
O

w
            60.     Defendant breached the aforementioned duty in, including but not limited to, one
a
0
0
w
J    or more of the following ways:
LL


                    a.      Failing to implement reasonable data privacy and cybersecurity measures
                            to secure its or Plaintiff's .and Class members' email accounts, including
                            failing to require adequate multifactor authentication and encryption;

                    b.      Failing to implement a reasonable data privacy and cybersecurity protocol,
                            including adequate procedures for preventing cybersecurity threats and/or
                            detecting such threats in a timely manner;

~
                    C.      Failing to notify Plaintiff and Class member's that their PII had been
                            disclosed to nefarious hackers within a reasonable period of time and/or
                            through a reasonable manner or method;

                     d.     Failing to reasonably comply with applicable state and federal law
4
                            concerning its data privacy and cybersecurity protocol, including the
                            substance and manner of its. unreasonably-delayed notification to Plaintiff
                            and Class members concerning the Data Breach; and

                     e.     Otherwise failing to act reasonably under the circumstances and being
                            negligent with regards to its conduct in preventing, detecting, and disclosing
                            the subject Data Breach.

             61.     Defendant knew, or should have . known, that its data privacy and cybersecurity

     protocol failed to reasonably protect Plaintiff and the Class members' PII.

             62.     As a direct result of Defendant's aforesaid negligent acts and omissions, Plaintiff

     and the Class members suffered injury and daniages, including the loss of their legally protected

     interest in the confidentiality and privacy of their PII, the loss of the benefit of their bargain in


                                                      12
       Case: 1:18-cv-07986 Document #: 1-1 Filed: 12/04/18 Page 16 of 17 PageID #:24




     completing survey's from Defendant, pecuniary irijury in the form of time and expense to mitigate

0    the disclosure and/or significantly increased risk of exposure of PII to nefarious third parties.
N
LO
M
2
U
co
            63.     Wherefore Plaintiff prays for the relief set forth below.
0
N
~                                         PRAYER FOR RELIEF
a
co
v
00
~
             WHEREFORE, Plaintiff, on behalf of herself and the Class and Subclass set forth above,
0
N
0
~    respectfully requests the Court order relief and enter judgement against Defendant:
a
w
a
             A.      Certifying the Class and Subclass identified above and appointing Plaintiff as Class
0
0
W                    representative and the undersigned counsel as Class counsel;
J_
LL


             B.      Awarding Plaintiff and the Class and Subclass appropriate relief, including actual,
~
                     statutory, compensatory, and/or punitive damages;
~

             C.      Requiring Defendant to furnish identity fraud monitoring and mitigation services

                     for a reasonable period of time;

             D.      Granting injunctive relief requiring Defendant to implement commercially

                     reasonable security measures to properly guard against any and all future

                     cyberattacks and to provide prompt, reasonable notification in the event of such an

                     attack;

             E.      Requiring Defendant to pay Plaintiff's and .the Class members' reasonable

                     attorneys' fees, expenses, and costs; and

             F.      Any such further relief as this Court deems reasonable and just.

                                         DEMAND FOR TRIAL BY JURY

             Plaintiff demands a trial by jury on all issues so triable.




                                                        13
       Case: 1:18-cv-07986 Document #: 1-1 Filed: 12/04/18 Page 17 of 17 PageID #:25




     Dated: October.30, 2018                                 Respectfully submitted:

0                                                            SHANICE KLOSS, individually and on
N
to
~                                                            behalf of a class of similarly situated
_
U
                                                             individuals
~
0
N
                                                             By: /s/ Jad Sheikali
~
Q                                                            One of Plaintiff's Attorneys
co
7t
OD
~
0
N
O
0    Jad Sheikali
w    William Kingston
~
0    McGuixE LAw; P.C. (Firm ID 56618)
0
w    55 W. Wacker Dr., 9`h Fl.
J
lL   Chicago, IL 60601Te1:
     (312) 893-7002
     jsheikali@mcgpc.com
     wkingston@mcgpc.com

     A ttorneysfor Plaintiff and the Putative Classes


~
Y




C?


>




                                                        14
